DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-10, 13-18 are presented for examination.
This action is in response to amendment filed on December 8, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saheba et al. U.S. Application Publication Number 2017/0111476 A1 (hereinafter Saheba), and further in view of Kumar et al. U.S. Application Publication Number 2006/0239190 A1 (hereinafter Kumar).

As per claims 1, 10, Saheba discloses a system for facilitating the automated discovery of network resources provided by a computer network using a network-enabled device, the system comprising:
(a) a computer network (see internal network 107 on page 4 section [0045] and in Figure 1) configured to support one or more network resources (see resources 104 on page 4 section [0045]);

(b) a network resources discovery proxy (see gateway 120 on page 4 section [0051] and in Figure 1) configured with a set of network resources matching rules which defines a selection of the one or more network resources that are authorized (see checking authorization for client request on page 4 section [0051] and see checking client authorization on page 5 section [0073-0076]) for access by the network-enabled device to be discoverable (to be taught by Kumar); and
(c) wherein the network resources discovery proxy intermediates all network resources discovery packets sent between the network-enabled device and the computer network (see gateway 120 checking client authorization, or matching rules as claimed, for request access for resources on page 5 section [0073-0076]), the network resources discovery proxy regulating the delivery (see modified message for delivery on page 6 section [0078]) and selectively filtering network resources discovery packets sent between the network-enabled device and the computer network based on the set of network resources matching rules (to be taught by Kumar).
Saheba do not disclose expressly: (b) a network resources discovery proxy configured with a set of network resources matching rules which defines a selection of the one or more network resources that are authorized for access by the network-enabled device to be discoverable; and
(c) wherein the network resources discovery proxy intermediates all network resources discovery packets sent between the network-enabled device and the computer network, the network resources discovery proxy regulating the delivery and selectively filtering network resources discovery packets sent between the network-enabled device and the computer network based on the set of network resources matching rules.
Kumar teaches: : (b) a network resources discovery proxy (see automatic discovery on page 1 section [0003]) configured with a set of network resources matching rules (see gateway applying policies to control on distribution of discovery information on page 2 section [0017]) which defines a selection of the one or more network resources that are authorized (see checking if request if authorized to receive discovered device information on page 3 section [0025]) for access by the network-enabled device to be discoverable (see proxy that filters device discovery information based on application rules at the gateway on page 2 section [0022]); and
(c) wherein the network resources discovery proxy intermediates all network resources discovery packets sent between the network-enabled device and the computer network (see gateway applying policies to control on distribution of discovery information on page 2 section [0017]), the network resources discovery proxy regulating the delivery and selectively filtering network resources discovery packets sent between the network-enabled device and the computer network based on the set of network resources matching rules (see according to policy, the device is authorized to receive device discovery information on page 3 section [0025]).
Saheba and Kumar are analogous art because they are from the same field of endeavor, proxy resource management system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to authorize access and delivery of network resource discovery packet.  The motivation for doing so would have been provide fine grained polices to control device access to resources (see page 1 section [0005] in Kumar).  Therefore, it would have been obvious to combine Saheba and Kumar for the benefit of authorizing for access by the network-enabled device to be discoverable and delivery and filtering of the network resource discovery packet to authorized request based on matching rules to be obtain the invention as specified in claims 1, 10.

As per claims 4, 13, Saheba and Kumar disclose the system as claimed in claim 1, wherein the set of network resources matching rules is modifiable (see authorization check on client request on page 4 section [0051], and see checking of client subscription on page 6 section [0073] - [0076]. The logic and data used by the authenticator 205 for determining whether user 212 of client 112 are authorized to access a particular resource are considered as the claimed network resources matching rules.  It is implied that at least data used by the authenticator 205, e.g., subscription data is modifiable).

As per claims 14, Saheba and Kumar disclose the step of, after the sending step, automatically discovering a selection of the network resources provided by the computer network using the network-enabled device (see page 5 section [0062-0063] and page 6 section [0077] – the client’s resending the message 200 is considered as the client’s automatic discovering of a particular network resource in Saheba and see automatically discovery on page 1 section [0003] in Kumar).

As per claims 15, Saheba and Kumar disclose the method as claimed in claim 14 wherein the automatic discovery of the selection of network resources provided by the computer network is rendered in compliance with the network resources discovery packets intermediated by the network resources discovery proxy. (see page 5 section [0062-0063] and [0073]-[0077].  The client’s resending the message 200 is considered as the client’s automatic discovering of a particular network resource.  Such client’s discovery of the particular network resource is in compliance with the initial client’s request for access to data provided by resource 130, which is considered as the claimed network resources discovery packets in Saheba).



Claims 5-8, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saheba et al. U.S. Application Publication Number 2017/0111476 A1 (hereinafter Saheba), further in view of Kumar et al. U.S. Application Publication Number 2006/0239190 A1 (hereinafter Kumar), and further in view of Bareket et al. U.S. Application Publication Number 2017/0150337 A1 (hereinafter Bareket).

As per claims 5, 16, Saheba and Kumar do not disclose: wherein the network resources discovery proxy imposes restrictions on the automated discovery (see automatic discovery on page 1 section [0003] in Kumar) of the one or more network resources available (to be taught by Bareket) to the network-enabled device based on the set of network resources matching rules.
Bareket teaches: wherein the network resources discovery proxy (see proxy discovery device 230 in Figure 2)  imposes restrictions on the automated discovery of the one or more network resources (see proxy discovery device 230 filter specific target services or specific types of WiFi Aps on page 11 section [0103]) available to the network-enabled device based on the set of network resources matching rules (see criteria on page 11 section [0103] and see proxy assisted discovery on page 6 section [0055]).
Saheba and Bareket are analogous art because they are from the same field of endeavor, proxy management systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to impose restriction on the one or more network resources available to the device based on the set of network resource matching rules.  The motivation for doing so would have been to filter based on specific target services as requested (see page 11 section [0103] in Bareket).  Therefore, it would have been obvious to combine Saheba and Kumar and Bareket for the benefit of impose restrictions on the automated discovery of the one or more network resources available to the network-enabled device based on the set of network resources matching rules to obtain the invention as specified in claims 5, 16.

As per claims 6, 17, combine Saheba and Kumar and Bareket disclose the system as claimed in claim 5 wherein the computer network comprises a plurality of network devices (see plurality of resources 104 may be implemented as plurality of hardware devices such as a tablet, laptop, smart television, smartphone, a server or other types of electronic devices on page 4 section [0043] in Saheba).

As per claims 7, 18, combine Saheba and Kumar and Bareket disclose the system as claimed in claim 6 wherein the network resources discovery proxy restricts automated discovery to a selection of the plurality of network devices based on the set of network resources matching rules (see restricting automated discovery on page 1 section [0003] based on set of applicable rules at the proxy that filters device discovery information on page 2 section [0022] in Kumar).

As per claim 8, combine Saheba and Kumar and Bareket disclose the system as claimed in claim 7 wherein the network resources discovery proxy (see gateway 120 on page 4 section [0050]) comprises a local controller in communication with the network-enabled device and the computer network (see gateway 120 may be used to facilitate communications between plurality of clients 102 and plurality of resources 104 and gateway 120 may communicate over internal network 107 with proxy server 122, or local controller as claimed, on page 4 section [0050] in Saheba).




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saheba et al. U.S. Application Publication Number 2017/0111476 A1 (hereinafter Saheba), further in view of Kumar et al. U.S. Application Publication Number 2006/0239190 A1 (hereinafter Kumar), further in view of Bareket et al. U.S. Application Publication Number 2017/0150337 A1 (hereinafter Bareket) and further in view of Amishav et al. U.S. Application Publication Number 2014/0337526 A1 (hereinafter Amishav).


As per claim 9, combine Saheba and Kumar and Bareket do not disclose expressly: that the computer network is a local area network with multiple, logically independent subnetworks.
Amishav discloses that the computer network (e.g., computer network) is a local area network with multiple, logically independent subnetworks (see independent subnetwork 140 and subnetwork 150 on page 2 section [0018] and FIG. 1.)
Saheba and Amishav are analogous art because they are from the same field of endeavor, network management systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify computer network as local area network with multiple, logically independent subnetworks.  One of ordinary skill in the art would have been motivated because it allows the network service discovery to be carried out in common network, such as LAN having subnets.  Therefore, it would have been obvious to combine Saheba and Kumar and Bareket and Amishav for the benefit of using multiple, logically independent subnetworks to obtain the invention as specified in claim 9.

Response to Arguments
Applicant’s arguments, see Remarks on page 7, filed December 8, 2021, with respect to the rejection(s) of claim(s) 1 and 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kumar et al. U.S. Application Publication Number 2006/0239190 A1 (hereinafter Kumar).

As per claims 1, 10, Saheba do not disclose expressly: (b) a network resources discovery proxy configured with a set of network resources matching rules which defines a selection of the one or more network resources that are authorized for access by the network-enabled device to be discoverable; and
(c) wherein the network resources discovery proxy intermediates all network resources discovery packets sent between the network-enabled device and the computer network, the network resources discovery proxy regulating the delivery and selectively filtering network resources discovery packets sent between the network-enabled device and the computer network based on the set of network resources matching rules.
Kumar teaches: : (b) a network resources discovery proxy (see automatic discovery on page 1 section [0003]) configured with a set of network resources matching rules (see gateway applying policies to control on distribution of discovery information on page 2 section [0017]) which defines a selection of the one or more network resources that are authorized (see checking if request if authorized to receive discovered device information on page 3 section [0025]) for access by the network-enabled device to be discoverable (see proxy that filters device discovery information based on application rules at the gateway on page 2 section [0022]); and
(c) wherein the network resources discovery proxy intermediates all network resources discovery packets sent between the network-enabled device and the computer network (see gateway applying policies to control on distribution of discovery information on page 2 section [0017]), the network resources discovery proxy regulating the delivery and selectively filtering network resources discovery packets sent between the network-enabled device and the computer network based on the set of network resources matching rules (see according to policy, the device is authorized to receive device discovery information on page 3 section [0025]).
Saheba and Kumar are analogous art because they are from the same field of endeavor, proxy resource management system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to authorize access and delivery of network resource discovery packet.  The motivation for doing so would have been provide fine grained polices to control device access to resources (see page 1 section [0005] in Kumar).  Therefore, it would have been obvious to combine Saheba and Kumar for the benefit of authorizing for access by the network-enabled device to be discoverable and delivery and filtering of the network resource discovery packet to authorized request based on matching rules to be obtain the invention as specified in claims 1, 10.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451